IN THE UNITED sTATEs DIsTRicT CoURT ~FIL E
FoR THE DIsTRIcT oF MoNTANA D

HELENA DIvIsIoN ”A,? 19 2019
¢/en¢,
3;’;'§;9“2,¢";@
8 D,-v. _ ne
'Slon
JAMES E. BALL,
Cv 17-33-H-DLC-JTJ
Plaintiff,
vs. ORDER
CORRECTIONAL oFFICER DAN
JOI-INSON, et al.,
Defendants.

 

 

United States Magistrate Judge John T. Johnston entered his Order and
Findings and Recommendations in this case on December 10, 2018,
recommending that summary judgment be entered in favor of Defendants Kerrie
Ross, Dan Johnson, and Crystal Thompson but denied in regard to Defendant
Anthony Holland. (Doc. 42 at 29-30.) Judge Johnston also recommended that
Plaintiff J ames E. Ball’s two motions, construed as requests for injunctive relief, be
denied. (Id. at 30.) This Court has received objections from both Ball and Holland
and, accordingly, will review de novo each finding and recommendation to which
proper objection has been made. 28 U.S.C. § 636(b)(1)(C). Absent objection, this
Court reviews findings and recommendations for clear error. Um`ted States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474

_1_

U.S. 140, 149 (1985). Clear error exists if the Court is left with a “definite and
firm conviction that`a mistake has been committed.” Unitea' States v. Syrax, 235
F.3d 422, 427 (9th Cir. 2000) (citations omitted). “A party makes a proper
objection by identifying the parts of the magistrate’s disposition that the party finds
objectionable and presenting legal argument and supporting authority, such that the
district court is able to identify the issues and the reasons supporting a contrary
result.” Montana Shooting Sports Ass ’n v. Holder, 2010 WL 4102940, at *2 (D.
Mont. Oct. 18, 2010) (citation omitted).

Ball, a prisoner proceeding pro se, claims that Ross encouraged another
inmate to assault him and denied him equal protection of the law, that Thompson
was deliberately indifferent to his serious medical needs, and that Johnson, Ross,
and Holland retaliated against him for his use of the prison grievance system and
for previous litigation. (Doc. 42 at 1.) Judge Johnston correctly determined that
all of Ball’s claims, except for his equal protection claim, are subject to the
exhaustion requirement of the Prison Litigation Reform Act (“PLRA”). (Id. at 9-

l 1.) Judge Johnston then determined that it Was undisputed that Ball had failed to
meet the exhaustion requirement in regard to his claims against Ross, Thompson,
and Johnson and that summary judgment was appropriate on those claims. (Id. at

14-24.) In regard to Ball’s claim against Holland, Judge Johnston found an issue

_2_

of material fact existed as to whether Ball had met the exhaustion requirement that
precluded summary judgment on that claim. (Id. at l l-l4.) Judge Johnston also
determined that Ross was entitled to summary judgment on Ball’s equal protection
claim because: (l) he had not established that Ross was responsible for the harm
alleged, (2) Ball Was not a member of a protected class, and (3) there Was a rational
basis for why he Was treated differently. (Id. at 25-28.) Lastly, Judge Johnston
found that Ball’s requests for injunctive relief should be denied because they
Sought relief against individuals who are not parties to this litigation. (Id. at 28-
29.)

Ball objects to Judge Johnston’s findings and recommendations on three
grounds. First, Ball object to Judge Johnston’s conclusion that Ball had failed to
meet the exhaustion requirement of the PLRA. (Doc. 44 at 1~14.) Ball’s objection
in this regard is insufficient Ball relies upon unsubstantiated statements that he
did everything in his power to exhaust the prison’s administrative remedies but that
Defendants have maliciously prevented him from proving this fact. Ball’s factual
allegations in this regard are either rehashed assertions or entirely new allegations
lacking any explanation for why they Were not presented to Judge Johnston before
his recommendation, despite the fact that they stem from knowledge in Ball’s

possession at that time. Further, Ball’s allegations are both unsubstantiated and

improbable, particularly in light of the undisputed fact that a number of Ball’s
other grievances were processed during the timeframe in question. (Doc. 42 at 23.)
Consequently, this Court will not consider them. See Uni`ted States v. Howell, 231
F.3d 615, 622 (9th Cir. 2000). Ball’s generalized objections to Judge Johnston’s
findings and recommendations fail to trigger de novo review and this Court finds
no clear error in Judge Johnston’s conclusion that Defendant’s Johnson and
Thompson are entitled to summary judgment because Ball failed to exhaust his
administrative remedies under the PLRA.

Second, Ball objects to Judge Johnston’s finding that he is not a member of a
protected class for purposes of his equal protection claim against Defendant Ross,
However, Ball’s objection fails to address or provide information to dispute Judge
Johnston’s findings that Ball failed to allege facts showing that Ross was
responsible for the harm alleged and that there was a rational basis for why Ball
had been treated differently. (Doc. 44 at 14-19.) Either finding, standing alone,
defeats Ball’s equal protection claim and Warrants adoption of Judge Johnston`s
recommendation.] Because Ball has failed to address these findings, Ball has

failed to properly object by failing to show reasons for reaching a contrary result.

 

l While Ball does address Judge Johnston’s finding that he is not a member of a protected class,
his argument is both unpersuasive and irrelevant in light of the above.

_4_

The Court finds no clear error in Judge Johnston’s conclusion that Ross is entitled
to summary judgment on Ball’s equal protection claim,

Lastly, Ball objects to Judge Johnston’s recommendation that Ball’s requests
for intervention should be denied. Ball asserts that this Court does have
jurisdiction over the staff of the Lewistown lnfirmary because they are acting on
behalf of the named Defendants. (Doc. 44 at 19-21.) However, Ball has offered
no more than his unsupported assertions that this is the case. This Court does not
have jurisdiction to issue an order against an individual who is not a party to this
case. Zepeda v. United States Immigration Service, 753 F.2d 719, 727 (9th Cir.
1985.) There is no error in Judge Johnston’s recommendation to deny Ball’s
requests for intervention.

The Court now turns to Defendant Holland’s objection. Holland claims that
Judge Johnston erred in finding that an issue of material fact existed as to whether
Ball had exhausted his administrative remedies in relation to his retaliation claim
against Holland. Holland asserts that Judge Johnston made this erroneous finding
after incorrectly determining that Ball could meet the exhaustion requirement by
advancing his administrative claim through either the prison’s grievance program
or its disciplinary system. Holland asserts that Judge Johnston’s determination of

this matter is erroneous because the PLRA requires prisoners to exhaust all

_5_

administrative remedies, so the existence of an unexhausted remedy results in a
failure of a condition precedent to Ball’s ability to litigate this claim. (Doc. 43 at
1-2.)

The Prison Litigation Reform Act of 1996 requires that inmates “exhaust
their administrative remedies prior to bringing a court action to redress prison
conditions or occurrences.” Manley v. Rowley, 847 F.3d 705, 711 (9th Cir. 2017).
This requirement is mandatory and requires that “all available remedies must be
exhausted.” Id. (emphasis added)(intemal quotation marks, citation, and
alterations omitted). These remedies “need not meet federal standards, nor must
they be plain, speedy, and effective.” Ia'. (intemal quotation marks and citation
omitted). Indeed, the applicable procedure the prisoner must exhaust is “defined
not by the PLRA, but by the prison grievance process itself.” Jones v. Bock, 549
U.S. 199, 218 (2007).

The PLRA “requires compliance with both procedural and substantive
requirements set forth by prison grievance processes in order to ensure that the
prison receives the ‘opportunity to correct its own mistakes . . . before it is haled
into federal court.”’ Manley, 847 F.3d at 711 (quoting Woodford v. Ngo, 548 U.S.

81, 89 (2006)). “A grievance suffices to exhaust a claim if it puts the prison on

adequate notice of the problem for which the prisoner seeks redress.” Sapp v.
Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010).

The burden falls upon the Defendant to both raise and show a failure to
exhaust. Brown v. Valo_@", 422 F.3d 926, 936 (9th Cir. 2005) (quoting Wyatt v.
Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003)). Once raised, the Defendant can
show a failure to exhaust by proving that “there Was an available administrative
remedy, and that the prisoner did not exhaust that available remedy.” Albino v.
Baca, 747 F.3d 1162, 1172 (9th Cir. 2014). If this is shown, the burden shifts to
the prisoner to “come forward with evidence showing that there is something in his
particular case that made the existing and generally available administrative
remedies effectively unavailable to him.” Id.

Here, Ball claims that Defendant Holland retaliated against him for filing
prison grievances by writing him up for “cheeking” medications (failing to ingest a
given medication). (Doc. 42 at 11-12.) In evidence are a June 16, 2016
“Disciplinary Appeal,” a July 8, 2016 “Disciplinary Infraction Report,” a July 10,
2016 “lrnnate/Offender Infonnal Resolution Form,” and a July 15, 2016
“Disciplinary Appeal.” (Docs. 2-3 at 3, 7; 25-8 at 1; 25-18 at 1.) In the June 16,

2016 Disciplinary Appeal Ball stated:

When I took my medication I did swallow it but was sick all day and
coughed it up in the lobby, there is no evidence to show I cheaked it,

_7_

and I didn’t. At the time the medication line and the Sgt’s office was
packed with inmates, and the other officers were busy so I could not
turn it in. I did show UM Kremer I threw the pill in the trash when he
came into the unit. I should have not been found guilty of a major . . .
I feel that at the most I should not have been found guilty of anything
or make it a minor write-up. The $10.00 fine is excessive. I should
not be fined punished for being sick to my stomach and throw-up my
pill. Also the 10 day cell restriction is excessive as for 90 days. I did
not cheak my med, the officer checked my mouth at pill pass. NowI
have lost my unit worker job because of this write-up.

(Doc. 2-3 at 3.) While this complaint concerns only his medical condition and his
belief that the discipline was disproportionate, his July 15, 2016 Disciplinary

Appeal raises the issue of a retaliatory purpose:

The Officer Holland’s write-up is false, again due to my hydal hernia
I coughed up my meds, I have medical documentation in my medical
file that proves I have a hydal hernia and cough things up. This
officer is out to get me because of my legal filings. . . .

(Id. at 7.)

Nonetheless, it is apparent that the two Disciplinary Appeal forms stem from
the appeals of two different incidents where Ball was written up for checking
medication, one on June 16, 2016, and another on July 8, 2016, While the second
incident clearly involves Defendant Holland, there is no indication iii the record
that Holland wrote up Ball for the first incident.2 As determined by Judge

Johnston, in regards to the June 16, 2016 Disciplinary Appeal, questions remain as

 

2 Although Defendant Holland urges this Court to exercise its discretion to consider additional
evidence presented along with his objection to support his contention that Ball has failed to
exhaust, the Court does not find this evidence necessary and will refrain from so doing.

_8_

to whether Holland issued the write-up and whether this incident is the basis for
Ball’s retaliation claim against Holland. However, in light of these questions, this
Court cannot agree with Judge Johnston that the June 16, 2016 Disciplinary Appeal
“arguably gave the prison adequate notice of the harm being gn'eved.” (Doc. 42 at
13.) Ball failed to indicate that he was complaining about retaliation at all, let
alone that Holland was the officer he claimed was retaliating against him. (See
Doc. 2-3 at 3.) The purpose of the PLRA of giving prisons an internal opportunity
to correct a mistake before a prisoner can proceed with litigation cannot be served
if the prison is not given “adequate notice of the problem for which the prisoner
seeks redress.” Sapp, 623 F.3d at 824. Complaining about the propriety of
punishing the manifestation of a medical issue is categorically different than
complaining about being punished by an officer in retaliation for filing grievances
Tuming to the July 8, 2016 incident, there is evidence showing that Ball
participated in the prison grievance program by filing the July 10, 2016
Inmate/Offender Informal Resolution Form, and that Ball participated in the
prison’s disciplinary process by filling out the July 15, 2016 Disciplinary Appeal.
(Docs. 2-3 at 7; 25-8 at 1.) The Court is satisfied that both forms provide sufficient

detail to put the prison on notice of Ball’s claim that Defendant Holland was

retaliating against him. However, whether these forms satisfy the exhaustion
requirement is less clear.

The July 10, 2016 Inmate/Offender Inforrnal Resolution Form merely shows
that Ball took the first step of the prison grievance program and that his grievance
was denied. (Doc. 25-8 at 1.) But the form does not show that Ball exhausted this
administrative remedy by appealing this denial. (Ia'.) Indeed, Defendants argue
that Ball did not appeal the denial and the record supports this conclusion. (Docs.
42 at 11; 43 at 12-13.) The July 15, 2016 Disciplinary Appeal, on the other hand,
does not provide any indication that it was received by Defendants. (See Doc. 2-3
at 7.) And Holland claims that it was not received by Defendants because Ball
failed to file it. (Doc. 42 at 11.) Consequently, it is unclear Whether Ball actually
filed his Disciplinary Appeal.

While Judge Johnston found that this incomplete evidence presented a
genuine issue of material fact as to whether Ball had exhausted his administrative
remedies, this Court does not agree. Again, as noted by Holland in his objection,
the PLRA requires that prisoners exhaust all administrative remedies. Manley, 847
F.3d at 711. Here, Ball did not exhaust the administrative remedy most attuned to
redressing a claim that an officer is retaliating against an inmate, the prison

grievance program. Hypothetically, if Ball were to succeed in his July 15, 2016

_10_

Disciplinary Appeal, the result would be that the discipline would not be carried
out. On the other hand, if Ball had successfully appealed the resolution of his July
10, 2016 Inmate/Offender Informal Resolution Forrn, the result would be the
investigation and discipline of Holland as well as amelioration of past retaliation
and safeguards against further retaliation. (Doc. 43 at 10.) Moreover, this is not a
situation where Ball believed the disciplinary appeal provided the only available
remedy such that Ball could be excused from failing to exhaust an available
remedy, see Fuqua v. Ryan, 890 F.3d 838, 849-50 (9th Cir. 2018), Ball filed a
grievance form (Doc. 25-8 at 1), he just didn’t appeal its denial. Consequently, the
fact that it is unclear whether Ball filed his July 15, 2016 Disciplinary Appeal is
irrelevant in light of the fact that Ball did not exhaust an available remedy by
appealing the denial of his July 10, 2016 Inmate/Offender Informal Resolution
Form. See Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (“When an administrative
process is susceptible of multiple reasonable interpretations, Congress has
determined that the inmate should err on the side of exhaustion.”).

Having determined that Holland has carried his burden of showing that an
administrative remedy existed and that Ball failed to exhaust that remedy, the
burden falls upon Ball to show that “there is something in his particular case that

made the existing and generally available administrative remedies effectively

_11_

unavailable to him.” Albino, 747 F.3d at 1172. Here, Ball has failed to carry this
burden. His unsubstantiated assertions are all undercut by the fact that Ball
exhausted the prison’s disciplinary process as well as its grievance program
routinely during the timefi'ame in question. In short, Ball was a prolific participant
in the prison’s administrative remedies and the prison routinely addressed his
complaints. This Court is satisfied that no question of material fact exists as to
whether Ball failed to exhaust available administrative remedies in regard to his
retaliation claim against Defendant Holland. Accordingly,

IT IS ORDERED that Judge Johnston’s Order and Findings and
Recommendations (Doc. 42) are ADOPTED lN PART AND REJECTED IN
PART:

1. Defendant Ross’ Motion for Summary Judgment (Doc. 26) is GRANTED.
2. Defendants Johnson, Thompson, and Holland’s Motion for Summary
Judgment (Doc. 29) is GRANTED.
3. Ball’s Motions for Court Intervention (Docs. 36; 41) are DENIED.
IT IS FURTI-IER ORDERED that the Clerk is directed to enter judgment in

favor of` Defendants and against Plaintiff in this case.

_12_

_ th
DATED this l q d

ay of March, 2019.

     

Dana L. Christensen, Chief Judge
United States District Court

_13_

